DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 11, 13, 14, 16, 18-22, 26, 27, 29, 31, 32, 36, 39, 41, 43-45, 48-52, 54, 56, 59, 63-91 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An exhaust port liner for a cylinder head of an internal combustion engine, the exhaust port liner comprising:
…
a sidewall comprising a metal disposed between the inlet and the outlet defining an exhaust gas flow passage through the monolithic structure, the sidewall comprising an inner wall and an outer wall defining a cavity therebetween.”

The examiner thanks the applicant’s representative, Attorney Christopher Stamos and Attorney Natasha Us, provided a clear explanation about the limitation “monolithic structure.”  Based on the Remark filed on 09/28/2020, the term “monolithic” means “formed or composed of material without joints or seams.”  Therefore, based on the argument, it means in the claimed invention, the sidewall of the exhaust port liner is composed without any separating pieces during the manufacture.

Based on the arguments of the Remark, the examiner considered Iida (US4123902A) would fail to teach the limitation “monolithic structure.”  Iida teaches an exhaust port comprises an inner wall and an outer wall (Iida, Fig. 2, Part 40b and Part 40a).  However, Iida fails to teach or indicate the exhaust port liner is composed through the monolithic structure since Part 40a and Part 40b are separated before forming together (Iida, Col. 4, Lines 5-16).  Therefore, Iida fails to reflect all the limitations of the claimed invention.

The examiner also considered Hamanaka (US5260116A) since the reference teaches an exhaust port liner with a monolithic structure (Hamanaka, Fig. 1, Part 1).  However, the structure of Hamanaka fails to teach “the sidewall comprising an inner wall and an outer wall defining a cavity therebetween.”  Therefore, Hamanaka still fails to reflect all the limitations of the claimed invention.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the limitation “a sidewall comprising a metal disposed between the inlet and the outlet defining an exhaust gas flow passage through the monolithic structure, the sidewall comprising an inner wall and an outer wall defining a cavity therebetween.”  Therefore, Claim 1 is allowed.

Claims 2, 4, 5, 7, 8, 11, 13, 14, 16, 18-22, 26, 27, 29, 31, 32, 36, 39, 41, 43-45, 48-52, 54, 56, 59, 63-91 are allowed because the claims either an independent claim is allowable with the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Y.W./             Examiner, Art Unit 3747        

/LINDSAY M LOW/             Supervisory Patent Examiner, Art Unit 3747